Martin, J.,

delivered the opinion of the court.
The appeal was allowed on the 29th October, 1836, and made returnable on the fourth Monday of December following; the judge having expressed his opinion “that there was not sufiicient time to make up the record for the November term.” The counsel for the appellee contends, that the appeal ought to be dismissed, because the authority of the judge to make an appeal returnable to any other term than that immediately succeeding the allowance of the- appeal, is restricted to cases in which there is not suificient time for the citation of the appellee. Code of Practice, 583.
As soon as the appeal has been allowed, and the appeal bond executed, the appellant is bound to obtain from the clerk a citation, and a copy of the petition of appeal, which he is to deliver to the sheriff for immediate service, unless the clerk has done so before. Code of Practice, 581. The transcript of the proceedings may be made afterwards, Ibid., 585; and if it cannot be made before the return day, the appellant may obtain further time to bring up the record on application to this court, Ibid., 883. The return day of the appeal cannot be postponed by the judge a quo, for the purpose of affording time to make a transcript of the record. The appeal must, therefore, be dismissed.